Appellant made application to the judge of the 12th Judicial District for writ of habeas corpus. The judge refused to issue the writ and from the refusal the appellant has sought to perfect his appeal.
The procedure in the instant case did not confer jurisdiction upon this court on appeal. The statute authorizing an appeal in cases of *Page 188 
this nature contemplates that it shall be taken from a decision of the trial judge or court after a hearing. Article 857 Cow. C. P.; Ex parte Lozano, 225 S.W. 59; Ex parte Smith, 215 S.W. 299; Ex parte Strong, 30 S.W. 666; Ex parte Ainsworth, 27 Tex. 731.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.